Title: To George Washington from Robert Brent, 25 September 1791
From: Brent, Robert
To: Washington, George



Sir
Dudington Pasture Mary Land 25th Sepr 1791

It having been my lott to inherit nothing from the estate of my Ancestors; and finding the perils and uncertainties of the merchantile business, in which I was bred, enough to deter those from its persuit, who possessed ample capitals You will not be surprised at one, who did not possess that necessary advantage, declining its persuit.
In order to secure a future independance I have been advised by my friends to present myself as a candidate, for some one of the offices which now is, or hereafter may arrise, under the Government over which you preside—And I now do it with peculiar diffidence—both from a persuasion that such applications are

so frequent that they have become troublesome to you, and from a diffidence in my own talents-In making this application, the most I can promise myself for the present, is to have the honor of my name ranked in your list of applicants for office—and if at a future day offices should arrise, or vacancies happen, on casting your eyes over that list you should behold in me, merit & talents (if any) equal to others who apply—I feel a confidence from your impartiallity that my cause, notwithstanding, I may not have been so early on your list as others, will be equally favoured.
I have now only to beg pardon for this intrusion on your time, and to assure you, that whatever my fortune may be it shall not tend in the smallest degree, to diminish the high respect I have allways had for your person, nor shall it decrease my Zeal as a citizen for the Government in which I have the happiness to live. With sentiments of All due respect I have the honor to be Sir your Mo. Obt servt

Robert Brent

